Case 2:17-cv-07639-SJO-KS Document 661 Filed 01/21/20 Page 1 of 3 Page ID #:30299




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
   17                        UNITED STATES DISTRICT COURT
   18          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19 JUNO THERAPEUTICS, INC.,                  Case No. 2:17-cv-7639-SJO-KS
      MEMORIAL SLOAN KETTERING
   20 CANCER CENTER, AND SLOAN                  DECLARATION OF MARKUS
      KETTERING INSTITUTE FOR                   BRAZILL REGARDING
   21 CANCER RESEARCH,                          ADMITTED TRIAL EXHIBITS
                                                REFERENCED IN DEFENDANT
   22              Plaintiffs,                  KITE PHARMA, INC.’S MOTION
                                                FOR JUDGMENT AS A MATTER
   23        vs.                                OF LAW AND NEW TRIAL
   24 KITE PHARMA, INC.,                        Judge: Hon. S. James Otero
   25              Defendant.
   26 AND RELATED COUNTERCLAIMS
   27
   28

                                              -1-
                                 DECLARATION OF MARKUS BRAZILL
Case 2:17-cv-07639-SJO-KS Document 661 Filed 01/21/20 Page 2 of 3 Page ID #:30300




    1        I, Markus Brazill, declare:
    2        1.     I am an attorney with the law firm of Munger, Tolles & Olson LLP,
    3 counsel for Defendant Kite Pharma, Inc. (“Kite”) in this case. I have personal
    4 knowledge of the facts stated in this declaration and, if called as a witness, could
    5 competently testify to them.
    6        2.     I contacted the Court’s courtroom deputy (CRD) on Monday, January
    7 20, 2019 via email and again by phone on Tuesday, January 21, 2020 to inquire
    8 whether, in support of its motion for judgment as a matter of law and a new trial,
    9 Kite should file copies of the exhibits admitted at trial and cited in Kite’s motion.
   10        3.     After an initial conversation, the substitute CRD for Judge Otero called
   11 me at 2:19 PM on Tuesday, January 21, 2020, and informed me that Kite could
   12 lodge the admitted trial exhibits on a USB drive, rather than filing them using the
   13 CM/ECF system.
   14        4.     At 3:45 PM on Tuesday, January 21, 2020, the Court’s substitute CRD
   15 called me again, indicating that she was not sure whether we could lodge a USB
   16 drive with the Court. She told me that she would contact me again once she
   17 received word whether we should file the admitted trial exhibits.
   18        5.     At 4:00 PM on Tuesday, January 21, 2020, the Court’s substitute CRD
   19 called me to inform me that we should file the admitted trial exhibits using the
   20 CM/ECF system.
   21        6.     Attached are true and correct copies of the following trial exhibits:
   22 DX0503, DX0731, DX0766, DX0881c, DX0936c, DX1054, DX1795, DX2004,
   23 DX2093, DX2149c, DX2160, PX0001, PX0002, PX0040, PX0041, PX0072,
   24 PX0241, PX0401, PX0924, PX0928, PX1032, PX1185, PX1304, PX1305, and
   25 PX1306.
   26        7.     Kite’s motion also cites DX2011. To avoid the need to request to file
   27 under seal, DX2011 is not attached. The document admitted as DX2011 is the same
   28 document that has been filed conditionally under seal as ECF No. 657-8, except that
                                               -2-
                                   DECLARATION OF MARKUS BRAZILL
Case 2:17-cv-07639-SJO-KS Document 661 Filed 01/21/20 Page 3 of 3 Page ID #:30301




    1 ECF No. 657-8 bears production page numbering rather than trial exhibit page
    2 numbering. The following table correlates the trial exhibit page numbers (cited in
    3 Kite’s motion for judgment as a matter of law or a new trial) with the production
    4 page numbering found in Dkt. 657-8:
    5                Trial Ex.            Docket Entry            Bates Number
    6               DX2011c-6       Dkt. 657-8, Page 7 of 34      Kite-1155305
                    DX2011c-8       Dkt. 657-8, Page 9 of 34      Kite-1155307
    7               DX2011c-10      Dkt. 657-8, Page 11 of 34     Kite-1155309
    8
    9        I declare under penalty of perjury that the foregoing is true and correct.
   10
   11 DATED: January 21, 2020                                 /s/ Markus Brazill
   12                                                           Markus Brazill
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -3-
                                  DECLARATION OF MARKUS BRAZILL
